Defendant established that “[it] did not receive personal notice of the summons in time to defend and has a meritorious defense” (CFLR 317; see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141-142 [1986]). The record shows that process was served on the Secretary of State and sent to the wrong address. However, there is no evidence that defendant engaged in a deliberate attempt to avoid notice (see id. at 143; Raiola v 1944 Holding, 1 AD3d 296 [2003]). The record shows prima facie that defendant was the decedent’s employer when she was injured, which, if proven, would limit plaintiffs recovery to workers’ compensation. Concur — Tom, J.E, Saxe, Sweeny, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 30937(U).]